Citation Nr: 0726940	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-37 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to Agent Orange exposure.

2.  Entitlement to service connection for lung cancer.  

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

4.  Entitlement to service connection for erectile 
dysfunction.

5.  Entitlement to service connection for an enlarged heart.

6.  Entitlement to service connection for hypertension with 
ischemic heart disease.  

7.  Entitlement to service connection for a back disability.

8.  Entitlement to service connection for a foot disability.

9.  Entitlement to service connection for a leg disability.

10.  Entitlement to service connection for skin cancer.  


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to May 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003, February 2005 and 
November 2005 rating decisions of the Jackson, Mississippi 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In a May 2006 rating decision, the RO granted entitlement to 
special monthly pension based on the need for aid and 
attendance, effective March 27, 2006.

In February 2007, the veteran and his spouse testified before 
the undersigned Acting Veteran Law Judge via videoconference.  
A copy of the hearing transcript is of record and has been 
reviewed.

The issues of entitlement to service connection for diabetes 
mellitus, peripheral neuropathy of the lower extremities, 
erectile dysfunction, an enlarged heart, hypertension with 
ischemic heart disease, and a back disability are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

According to a February 2007 letter, the veteran requested to 
withdraw his appeal seeking entitlement to service connection 
for lung cancer, secondary to Agent Orange exposure, a foot 
disability, a leg disability, and skin cancer; and the Board 
received such request prior to the promulgation of a 
decision.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the veteran of a 
Substantive Appeal pertinent to the issue of entitlement to 
service connection for lung cancer, secondary to Agent Orange 
exposure, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 (2006).

2.  The criteria for withdrawal by the veteran of a 
Substantive Appeal pertinent to the issue of entitlement to 
service connection for a foot disability are met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2006); 38 
C.F.R. §§ 20.202, 20.204 (2006).

3.  The criteria for withdrawal by the veteran of a 
Substantive Appeal pertinent to the issue of entitlement to 
service connection for a leg disability are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2006); 38 C.F.R. §§ 
20.202, 20.204 (2006).

4.  The criteria for withdrawal by the veteran of a 
Substantive Appeal pertinent to the issue of entitlement to 
service connection for skin cancer are met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002 & Supp. 2006); 38 C.F.R. §§ 
20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran perfected an appeal from September 2003 and 
November 2005 rating decisions, in pertinent part.  During 
his pre-conference hearing in February 2007, the veteran 
indicated that he wished to withdraw from his appeal the 
issues of service connection for lung cancer, a leg 
disability, a foot disability, and skin cancer.  The 
veteran's request to withdraw such issues was also reduced to 
writing in a February 2007 letter.  An appeal may be 
withdrawn in writing at any time before a decision is 
rendered by the Board.  38 C.F.R. § 20.204(b) (2006).  Once 
the veteran withdrew this issue in writing, there remained no 
allegations of error of fact or law for appellate 
consideration.  The Board does not have jurisdiction to 
review these issues on appeal and they are dismissed.  38 
U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2006).


ORDER

Entitlement to service connection for lung cancer is 
dismissed.  

Entitlement to service connection for a foot disability is 
dismissed.

Entitlement to service connection for a leg disability is 
dismissed.

Entitlement to service connection for skin cancer is 
dismissed.  

REMAND

The Board finds that further development is necessary prior 
to analyzing the veteran's service connection claims for 
diabetes mellitus, peripheral neuropathy of the lower 
extremities, erectile dysfunction, an enlarged heart, 
hypertension with ischemic heart disease, and a back 
disability.  

The evidence of record shows that the veteran was treated for 
hypoglycemia during service.  Review of the claims folder 
reflects that the veteran has not yet been afforded a VA 
examination in order to ascertain the etiology of his 
diabetes.  

If the veteran's diabetes is found to be related to his 
period of service, the Board finds that etiology opinions are 
necessary to determine whether any currently diagnosed 
peripheral neuropathy of the lower extremities, an enlarged 
heart, and hypertension with ischemic heart disease are 
associated with the diabetes.  VA is obligated to consider 
all possible theories of service connection.  See Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Lastly, during service, the veteran was seen on two occasions 
for complaints of low back pain.  He now asserts that he has 
had a chronic low back disability since his period of 
military service.  He is currently diagnosed with 
degenerative joint disease of the lumbar spine.  During the 
course of this appeal, the veteran has not been afforded a VA 
examination to determine whether he his current back 
disability that is related to his period of service.  As 
such, this matter must be remanded for further development.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Comply with the evidentiary 
development noted in M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, para. 
10(m) to determine whether the veteran 
was exposed to herbicides during service.

2.  Unless the evidence shows that the 
veteran was exposed to herbicides in 
service, he veteran should be scheduled 
for a VA examination to determine the 
nature and etiology of his diabetes 
mellitus.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  The claims folder 
should be made available to and reviewed 
by the examiner.  A complete rationale 
should be provided for any proffered 
opinion.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that the veteran's diabetes 
is related to service, to specifically 
include his 1969 in-service episodes of 
syncope, abnormal glucose levels / 
diagnosis of hypoglycemia.  

If it is determined that the veteran's 
diabetes is related to his period of 
military service, the examiner provide an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the veteran's 
peripheral neuropathy of the lower 
extremities, erectile dysfunction and/or 
hypertension with ischemic heart disease 
are related to his diabetes.  

3.  Regardless of whether the evidence 
shows that the veteran was exposed to 
herbicides while on active duty, he 
should be afforded a VA examination to 
determine whether he has peripheral 
neuropathy.  If so, the examine must 
opine as to whether it is at least as 
likely as not related to service, or to 
his diabetes mellitus or low back 
disability.  A complete rationale should 
be provided for any proffered opinion. 

In addition, if an enlarged heart is 
diagnosed, the examiner should also 
provide an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the veteran's 
enlarged heart is related to his 
diabetes.

4.   The veteran should also be scheduled 
for a VA examination to determine the 
nature and etiology of the veteran's back 
disability.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  The claims folder 
should be made available to and reviewed 
by the examiner.  

The examiner should diagnose any back 
disability found to be present, and then 
provide an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the veteran's 
current back disability is related to 
December 1968 and September 1969 in-
service back complaints/strain.

5.  Upon completion of the above 
requested development, the RO should 
readjudicate the issues of entitlement to 
service connection for diabetes mellitus, 
peripheral neuropathy of the lower 
extremities, erectile dysfunction, an 
enlarged heart, hypertension with 
ischemic heart disease, and a back 
disability.  All applicable laws and 
regulations should be considered.  If any 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


